Citation Nr: 0716006	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for varicose veins, to 
include as secondary to a right foot disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
September 1964 to September 1967, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
The Board remanded the case for further development in 
January 2006.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A foot disorder was not manifested during service or for 
many years following service, and is not shown to be causally 
or etiologically related to service.   

3.  Varicose veins did not manifest in service and are not 
shown to be causally or etiologically related to service or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
during service, nor may degenerative joint disease of the 
great toe of the right foot be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  Varicose veins were not incurred in or aggravated by 
service, and have not been shown to be proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for a right foot disorder and varicose 
veins, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the appellant's claims, a letter 
dated in May 2003	 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The May 
2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The appellant underwent a VA 
examination in July 2003 in connection with his claims. 

The Board observes that at the time the RO reajudiciated the 
appellant's case prior to certification to the Board, it also 
provided the appellant with an explanation of disability 
ratings and effective dates. See April 2006 Supplemental 
Statement of the Case; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board has concluded 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed. Id.  

B.  Entitlement to service connection for a right foot 
disorder

In this case, the appellant asserts entitlement to service 
connection for a right foot disorder he contends developed 
during service.  Specifically, the appellant alleges that 
while drilling during basic training, he was issued a pair of 
combat boots that did not fit properly. See July 2002 
statement in support of claim.  He contends that his boots 
caused blisters to develop on the right foot, which then 
developed into an infection and blood poisoning that 
ultimately led to right leg weakness and varicose veins. Id.; 
statements dated in May 2003, October 2003, October 2004 and 
May 2006.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim; and as such, the appeal as to this issue must be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to the first element necessary for a grant of 
service connection (evidence of a current disability), the 
medical evidence of record indicates that the appellant has 
been diagnosed with "right foot pain with a history of 
diabetes and morbid obesity along with a history of 
significant venous stasis." July 2003 examination report, p. 
3.  He has also been diagnosed with stasis dermopathy and 
chronic venous insufficiency of the right foot. See January 
2002 VA medical records; July 2003 VA examination report, p. 
2; April 2002 Social Security Association records.  In 
addition, x-rays taken in July 2003 show that the appellant 
has calcaneal spurs of the right foot, as well as 
degenerative joint disease of the metacarpophalangeal joint 
of the right big toe. See July 2003 radiology report.  The 
Board observes that the appellant's July 2003 diagnosis of 
right foot pain does not constitute a disability for VA 
purposes since pain alone, without a diagnosed underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001).  However, the appellant's stasis dermopathy, chronic 
venous insufficiency, calcaneal spurs and degenerative joint 
disease of the right big toe do constitute disabilities for 
VA purposes and these diagnoses fulfill the requirements of 
the first element for service connection.  

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
appellant's service medical records reflect that he developed 
a blister on his right foot that became infected. See October 
1964 service medical records.  While these medical records 
initially report that the infected blister developed on the 
appellant's left (rather than right) heel, subsequent service 
records confirm that the open blister with infection actually 
developed in the heel region of the right foot due to rubbing 
from the appellant's boots; and that the appellant was 
hospitalized with a diagnosis of cellulitis with lymphangitis 
for three days as a result thereof. Id.  After receiving 
treatment in the hospital, the appellant returned to duty. 
Id.  He was subsequently seen in January 1965 for another 
blister of the right foot that was cleaned and a sterile 
dressing applied. See January 1965 service medical records.  
It appears that this blister healed completely and a 
follow-up sick call was determined to be unnecessary. Id.  
Subsequent service medical records contained in the claims 
file address other medical problems experienced by the 
appellant, including the possibility that the appellant 
contracted ringworm of both feet. See service medical records 
dated from March 1965 to August 1967. However, none of these 
records note any specific complaints regarding the 
appellant's right foot related to his October 1964 blister 
infection or the blister that developed in January 1965.  

Although the appellant has asserted that he did not undergo a 
medical examination upon his discharge from service, such an 
examination report exists and is contained in the claims 
file. See October 2004 and May 2006 statements; September 
1967 report of medical examination and report of medical 
history.  This examination report reveals a medical history 
provided by the appellant in which the appellant indicated 
that he did not experience foot trouble and that he was in 
good health, as well as notations reflecting the results of 
certain laboratory tests, a blood pressure reading, a chest 
x-ray, and an audiological examination performed in 
conjunction with the appellant's overall exam. See September 
1967 report of medical examination and report of medical 
history.  In addition, the examination report contains a 
physical description of the appellant (in regards to height, 
weight, eye color, hair color and build), including the 
appellant's dental history. See September 1967 report of 
medical examination.  Lastly, the report indicates that the 
appellant underwent a clinical physical evaluation; and that 
this evaluation revealed the appellant's feet and lower 
extremities to be normal. Id.  

The Board observes that there is nothing contained within the 
September 1967 service examination report or the appellant's 
other service medical records which indicate that the 
appellant was not actually examined upon his discharge from 
service.  To the contrary, the type and extent of the 
information reflected in the report leads the Board to 
conclude that such a medical examination did in fact occur in 
conjunction with the appellant's discharge and that the 
appellant was found qualified for separation from service 
based upon the examination findings. Id.  As such, the Board 
has considered the appellant's September 1967 examination 
report in its evaluation of the appellant's claim.  After 
considering this report and the appellant's other service 
medical records, the Board finds that while the appellant did 
in fact develop two blisters of the right foot in service, 
one of which became infected and resulted in a brief 
hospitalization, the appellant's blisters and infection 
completely healed prior to the appellant's discharge from 
service. Thus, the right foot symptomatology experienced by 
the appellant in service appears to have been acute and 
transitory symptomatology that resolved prior to separation 
from service.  Therefore, the second element of the service 
connection test has not been met in this case.    

However, even if the Board assumes that the in-service injury 
or event element of the service connection test has been met 
in this case, service connection for a right foot disorder 
must still be denied due to the fact that the third element 
of the service connection test (a medical nexus between any 
of the appellant's current foot diagnoses and the in-service 
event) has not been fulfilled.  In this regard, the Board 
observes that the first post-service medical record 
reflecting complaints of foot pain contained in the claims 
file is dated in November 1999. See November 1999 VA medical 
records (Appellant reported a history of varicose veins and 
superficial phelebitis).  At that time, the appellant was 
diagnosed as having warm swollen varicosity with some 
erythema on the right calf. Id.  Later, the appellant was 
seen for follow-up medical care, at which time he was 
diagnosed with adult onset diabetes mellitus. See February 
2000 VA medical records.  Thereafter, the appellant began 
reporting symptomatology that consisted of heel pain, burning 
of the toes associated with neuropathy, swelling of the right 
ankle and foot, and throbbing pain of the right foot. See VA 
medical records dated in September 2000, February 2001, June 
2001; see also VA medical records dated in July 2001 
(Appellant diagnosed with bilateral lower extremity edema) 
and January 2002 (Appellant diagnosed with chronic venous 
insufficiency).    

Although the appellant reported experiencing some of the 
above-referenced  symptomatology since his separation from 
service, his post-service medical records do not corroborate 
such assertions until approximately June 2000, over thirty 
years after his discharge from service. See June 2001 VA 
medical records ("The patient claims that the swelling began 
two months ago; however, previous medical records show that 
the swelling may have begun almost one year ago").  In 
addition, a review of these records reveals that none of the 
appellant's medical providers have associated the appellant's 
complaints of right foot pain or his diagnoses of stasis 
dermopathy, chronic venous insufficiency, calcaneal spurs or 
degenerative joint disease of the right big toe to the 
appellant's right foot blisters/infection in service.  In 
fact, none of these medical records sets forth a positive 
nexus opinion in favor of the appellant's claim.  As such, 
the Board finds that these post-service medical records do 
not fulfill the third element of the service connection test.  

Additional evidence against the appellant's claim consists of 
a July 2003 VA examiner's report during in which the 
appellant complained of right-sided foot, ankle and leg pain 
with swelling that he contended developed as a result of his 
service foot infection.  After performing a physical 
examination, reviewing the appellant's claims file and 
ordering an x-ray of the appellant's right foot, the examiner 
opined that the etiology of the appellant's right foot 
complaints is unrelated to the cellulitis the appellant had 
in service.  In fact, the examiner opined that the 
appellant's right foot pain was more likely related to one of 
several medical problems of the appellant. See July 2003 
examination report, p. 3.  He specifically did not relate any 
the appellant's current foot disorders to an incident or 
injury in service. 

The Board finds the July 2003 examination report to be 
dispositive in this case since it is the only competent 
medical evidence of record addressing the claimed 
relationship between the appellant's current right foot 
disorders and his period of service.  Therefore, the Board 
finds that the July 2003 VA medical opinion not only to be 
persuasive and credible, but uncontroverted.  In making this 
determination, the Board acknowledges the appellant's sincere 
belief that his right foot problems began in service and are 
related to service.  However, the appellant's opinion on this 
matter does not qualify as medical nexus evidence in favor of 
his claim since he has not been shown to have the requisite 
training or expertise to offer an opinion that requires 
medical expertise, such as the etiology of his foot 
disorders. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the appellant's lay statements are 
insufficient to contradict the July 2003 VA examiner's 
medical opinion that the appellant's current right foot 
condition is not related to his period of service.  As such, 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim that any of his right foot 
disorders (to include stasis dermopathy, chronic venous 
insufficiency and calcaneal spurs) had their onset in service 
or are otherwise directly related to service.  In addition, 
the Board concludes that the preponderance of the evidence is 
against any claim that the appellant's degenerative joint 
disease of the right big toe had its onset in service or is 
otherwise related to service; and that service connection on 
a presumptive basis for this disorder is not warranted since 
it appears that the first and only evidence of right toe 
arthritis was not made until July 2003, almost thirty years 
after the appellant separated from service.  Therefore, the 
appellant's claim of entitlement to service connection for a 
right foot disorder on either a direct or presumptive basis 
is denied.  

C.  Service connection for varicose veins secondary to a 
right foot disorder

As noted, the veteran's service medical records show no 
evidence of varicose veins.  Such disability was not shown 
for many years after service, and the record contains no 
competent evidence of a etiological relationship between the 
veteran's military service and varicose veins.

In addition, the Board finds that service connection for 
varicose veins is not warranted on the basis of secondary 
service connection.  Service connection may be established 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.

As set forth above, the appellant's post-service medical 
records reveal only current diagnoses of stasis dermopathy, 
chronic venous insufficiency, calcaneal spurs and 
degenerative joint disease of the right big toe.  While the 
appellant contends that his varicose veins are related to one 
of these disorders and that these disorders developed as a 
result of the blisters/infection he experienced in service, 
the Board has found no such disorder to be service connected 
(as discussed in section B of this opinion).  Thus, the 
second element of the secondary service connection test has 
not been met in this case; and service connection for 
varicose veins on a secondary basis to another foot disorder 
must be denied.    

D.  Conclusion

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for a 
right foot disorder and for varicose veins.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence against 
the appellant's claims, the doctrine is not  applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a right foot disorder is denied. 

Service connection for varicose veins is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


